171 S.W.3d 791 (2005)
STATE of Missouri, Respondent,
v.
Hector CARDENAS, Appellant.
No. WD 64315.
Missouri Court of Appeals, Western District.
September 20, 2005.
Margaret Mueller Johnston, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Alison K. Brown, Asst. Attorney General, Jefferson City, MO, joins on the briefs, for Respondent.
Before JAMES M. SMART, JR., P.J., RONALD R. HOLLIGER, and LISA WHITE HARDWICK, JJ.

Order
PER CURIAM.
Hector Cardenas appeals his jury convictions on two counts of first-degree assault, two counts of armed criminal action, and two counts of first-degree tampering. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).